Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Levkowicz (US 950,109).
Regarding claim 1, Levkowicz discloses a saliva ejector in FIG. 1-3, comprising: a first member (1/2) having a first end (away from 3) and a second end (towards 3), wherein the first member has a first section (1) that extends from the first end and terminates in a second section (2) that is angled in relation to the first section; a second member (3/4/5/6) rotatably and removable connected to the second end (Col. 2, lines 63-80 “the same being rotatably and slidably mounted within the extension 2 of the body ”) and having a first working end (towards 6) that is angled relative  to a second open end (3).
Levkowicz fail(s) to disclose a first working end that is perpendicular in relation to a second open end.
However, this parameter is deemed matter of design choice, well within the skill of ordinary artisan, obtained through routine experimentation in determining optimum results. 
Additionally, Levkowicz recognizes that a first working end (towards 6) is angled in relation to a second open end (3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Levkowicz with varying angles (including being perpendicular) claimed for the second member since such modification would be adapted per patient’s needs for providing the proper angulation for a desired treatment in the mouth.
Regarding claim 2, Levkowicz further discloses wherein the first second of the first member is straight (the section 1 is straight).
Regarding claim 3, Levkowicz discloses the claimed invention substantially as claimed as set forth above.
 Levkowicz fail(s) to disclose wherein the second section is ninety degrees in relation to the first section.
However, this parameter is deemed matter of design choice, well within the skill of ordinary artisan, obtained through routine experimentation in determining optimum results. 
Additionally, Levkowicz recognizes that a first section (1) is angled in relation to a second section (2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Levkowicz with wherein the second section is ninety degrees in relation to the first section since such modification would be adapted per patient’s needs for providing the proper angulation for a desired treatment in the mouth.
Regarding claim 5, Levkowicz further discloses wherein the first working end of the second member has a plurality of slits (6) adapted to allow for the evacuation of fluid from an individual’s mouth (Col. 2, lines 38 “one or more perforations 6” is construed as a plurality of slits).
Regarding claim 6, Levkowicz further discloses wherein the second member is connected to the first member by a friction fit (Col. 2, lines 57-80, “The section 3 with its downwardly extended portion 4, shall hereafter be termed an angle section, the same being rotatably and slidably mounted within the extension 2 of the body 1” Slidably mounted is construed to be a friction fit.).
Regarding claim 9, Levkowicz further discloses wherein the second member is rotated in relation to the first member to form an S shape (Col.2, lines 57-80 as the first and second member are rotatable relative to one another it is construed to be functionally capable of rotating into a configuration where an S shaped is formed as both components are angled).

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Levkowicz (US 950,109) in view of Hirsch (US 2006/0063129).
Regarding claim 4, Levkowicz discloses the claimed invention substantially as claimed as set forth above.
Levkowicz fail(s) to disclose wherein the second member is made of a hard plastic material.
However, Hirsch teaches a member of a suction system which connects to other portions which is made of rigid plastic ([0108], that the vacuum head is made of an autoclavable hard plastic).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Levkowicz, by requiring wherein the second member is made of a hard plastic material, as taught by Hirsch, for the purpose of holding shape during the required treatment procedure.

Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Levkowicz (US 950,109) in view of Young (US 5,704785).
Regarding claims 7-8, Levkowicz discloses the claimed invention substantially as claimed as set forth above.
Levkowicz fail(s) to disclose (claim 7) wherein the second open end of the second member has a plurality of stops positioned on an inner surface of the second open end that selectively align and engage with a plurality of locking grooves on the second end of the first member; (claim 8) wherein the second open end of the second member has four stops radially positioned on the inner surface of the second open end.
However, Young discloses an aspiration tip with a first member (27) and a second member (25) which has at five (inclusive of comprising four) grooves (42) on the first member (27) and five (inclusive of comprising four ) stops (52) on the second member.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Levkowicz, by requiring (claim 7) wherein the second open end of the second member has a plurality of stops positioned on an inner surface of the second open end that selectively align and engage with a plurality of locking grooves on the second end of the first member; (claim 8) wherein the second open end of the second member has four stops radially positioned on the inner surface of the second open end, as taught by Young, for the purpose adding fixed positioning of the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/               Examiner, Art Unit 3772       

/Cris L. Rodriguez/               Supervisory Patent Examiner, Art Unit 3772